ICJ_116_ArmedActivities_COD_UGA_1999-10-21_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE DU 21 OCTOBRE 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER OF 21 OCTOBER 1999
Mode officiel de citation:

Activités armées sur le territoire du Congo
(République démocratique du Congo c. Ouganda),
ordonnance du 21 octobre 1999, C.LJ. Recueil 1999, p. 1022

Official citation:
Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Uganda),
Order of 21 October 1999, 1 C.J. Reports 1999, p. 1022

 

N° de vente:
ISSN 0074-4441 Sales number 763
ISBN 92-1-070835-0

 

 

 
21 OCTOBRE 1999

ORDONNANCE

ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

21 OCTOBER 1999

ORDER
1022

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999
21 October
General List
21 October 1999 No. 116

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
ObDA, BEDJAOUI, GUILLAUME, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN,
KoorMaNs, REZEK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
23 June 1999, whereby the Democratic Republic of the Congo instituted
proceedings against the Republic of Uganda in respect of a dispute con-
cerning “acts of armed aggression perpetrated by Uganda on the territory
of the Democratic Republic of the Congo, in flagrant violation of the
United Nations Charter and of the Charter of the Organization of
African Unity”;

Whereas, on 23 June 1999, a certified copy of the Application was
transmitted to the Republic of Uganda;

Whereas the Democratic Republic of the Congo has appointed as
Agent Maitre Michel Lion, advocate at the Brussels Bar; and the Repub-

4
ARMED ACTIVITIES (ORDER 21 X 99) 1023

lic of Uganda has appointed as Agent the Honourable Bart M. Katu-
reebe S.C., Attorney General of Uganda, and as Co-Agent His Excel-
lency Mr. Katima Ntambi, Ambassador of Uganda to the Netherlands;

Taking account of the agreement of the Parties, as expressed by their
Agents at a meeting held with them by the President of the Court on
19 October 1999,

Fixes the following time-limits for the filing of the written pleadings:

21 July 2000 for the Memorial of the Democratic Republic of the
Congo;

21 April 2001 for the Counter-Memorial of the Republic of Uganda;
and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of October, one thou-
sand nine hundred and ninety-nine, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Democratic Republic of the Congo and the Govern-
ment of the Republic of Uganda, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
